Citation Nr: 9919785	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  96-11 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the claim for service connection for residuals of a 
right knee injury is well grounded.  




ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had recognized active service from August 1976 
until August 1982 and a period of active service which is not 
recognized for the purpose of receipt of Department of 
Veterans Affairs (VA) disability compensation benefits, due 
to having been discharge under conditions other than 
honorable, from June 1982 until October 1984.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision in July 1995 from the VA Regional 
Office (RO) in No. Little Rock, Arkansas.  

The RO informed the veteran of an administrative decision in 
March 1985 which determined that his discharges from periods 
of service from August 24, 1976, to August 23, 1979, and from 
August 24, 1979, to August 23, 1982, were under honorable 
conditions but that his discharge from a period of service 
from June 16, 1982, to October 4, 1984, was under 
dishonorable conditions.  Even though these dates did not 
coincide with the dates of his discharge from each period of 
service, they were the dates on which he was eligible for 
complete service separation. He was entitled to health care 
and related benefits under Chapter 17, Title 38 U.S.C. for 
any disabilities incurred in line of duty during all three 
period of service.  

After the case was remanded in February 1998, a November 1998 
rating action readjudicated the claims for service connection 
for residuals of a right knee injury and service connection 
for a right hand injury, and essentially denied both on the 
grounds that the claims were not well grounded.  A 
supplemental SOC (SSOC) was issued later in November 1998 
addressing the claim for service connection for residuals of 
a right knee injury.  No notice of disagreement (NOD) has 
been received as to the denial of service connection for a 
right hand injury.  



FINDINGS OF FACTS

1.  The veteran had recognized active service from August 
1976 until August 1982 and a period of active service which 
is not recognized for the purpose of receipt of VA disability 
compensation benefits, due to having been discharge under 
conditions other than honorable, from June 1982 until October 
1984.  

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for residuals of a right knee 
injury is plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a right knee injury is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5107(a) a claimant must submit evidence 
to justify a belief by a fair and impartial individual that 
the claim is well grounded, i.e., plausible, meritorious on 
its own or capable of substantiation, and while the claim 
need not be conclusive, only possible, there must be more 
than an allegation, there must be evidence.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990 and Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

In determining well groundedness, only the evidence in 
support of the claim is evaluated and that evidence is 
generally presumed to be credible if it is competent.  Arms 
v. West, 12 Vet. App. 188, 195 (1999) (citing Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995) and King v. Brown, 5 Vet. 
App. 19, 21 (1993)).  The evidence required depends upon the 
issue.  Where the issue requires medical expertise, i.e., 
medical causation or a medical diagnosis, competent medical 
evidence is required and not lay testimony (since lay persons 
are not competent to offer medical opinions) but lay evidence 
will suffice if the disability is of the type to which lay 
observation is competent to identify its existence.  Savage 
v. Gober, 10 Vet. App. 488, 495 (1997) (no lay competence to 
provide medical opinion linking present arthritis to an 
inservice fall); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993) (lay assertion of medical causation cannot constitute 
competent evidence for well groundedness); Layno v. Brown, 6 
Vet. App. 465, 470 (19994) (lay evidence is competent only 
when it addresses the features or symptoms of disability but 
not medical causation); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  

A well grounded claim for service connection requires medical 
evidence of (1) a current disability; (2) medical or, in 
certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of nexus between an in-service injury or 
disease and a current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

Under 38 C.F.R. § 3.303(b) a disease shown to be chronic in 
service (or in a presumptive period) so as to permit a 
finding of service connection, subsequent manifestations, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  However, not every 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When a chronic disease is established there is no 
requirement of evidentiary showing of continuity of 
symptomatology but the latter is required when chronicity is 
not demonstrated in service (or in any applicable presumptive 
period) or where a diagnosis of chronicity may be 
legitimately questioned.  

The third Caluza element (evidence of nexus) may be met by 
the presumptions pertaining to chronic diseases.  With 
respect to chronic diseases, 38 C.F.R. § 3.303(b) may be 
applied when there is evidence of (i) the existence of a 
chronic disease inservice or in a presumptive period (and the 
evidence need not be contemporaneous with service or a 
presumptive period but may be evidence, including lay 
evidence when applicable, years thereafter) and (ii) present 
manifestations of the same chronic disease.  Savage v. West, 
10 Vet. App. 488, 495 (1997).  

When a condition during service is not chronic and there is 
no medical evidence on file of a causal nexus, continuity of 
symptomatology is required and may be shown by medical or lay 
evidence, as appropriate.  38 C.F.R. § 3.303(b) (1998); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); Godfrey v. 
Brown, 7 Vet. App. 398, 406 (1995); Hickson v. West, No. 96-
1669, slip op. at 7 (U.S. Vet. App. Mar. 16, 1999) (replacing 
Hickson v. West, 11 Vet. App. 374 (1999) (decided August 17, 
1998)).  The second and third elements in Caluza can be 
satisfied under the continuity provision of 38 C.F.R. 
§ 3.303(b) by (a) evidence that a condition was 'noted' 
during service or in a presumptive period; (b) evidence 
showing post-service continuity of symptomatology (evidence 
of treatment is not required); and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  Even under this 
regulation, medical evidence is required to demonstrate a 
relationship between current disability and the continuity of 
symptoms, if the condition is not one where lay observation 
is competent.  Clyburn v. West, No. 97-1321, slip op. (U.S. 
Vet. App. Apr. 2, 1999).  

The doctrine of resolving doubt in favor of a claimant is not 
applicable in determinations of well groundedness.  It is 
only after a well grounded claim has been demonstrated that 
the doctrine of resolving doubt in the claimant's favor, 
under 38 U.S.C.A. § 5107(b) (West 1991) arises.  The benefit 
of the doubt doctrine does not ease the initial burden of 
submitting a well grounded claim.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

The service medical records revealed that in August 1978 the 
veteran injured his right knee playing basketball.  There was 
some edema below the right knee with tenderness along the 
medial aspect of the knee.  He had limitation of motion and 
pain over the patella.  X-rays were negative.  He was given 
crutches for 7 days and an Ace wrap.  About a week later, he 
still complained of knee pain but had no redness over the 
patellar region.  He had mild swelling over the patellar 
region without fluid collection.  His ligaments were stable 
and he had good range of motion.  The assessment was knee 
pain due to trauma.  Several days later he continued to 
complain of right knee pain.  He still had some signs of 
edema around the patella and complained of pain on flexion 
and extension of the knee.  A complete examination could not 
be conducted due to effusion.  The assessment was right knee 
pain due to trauma (twisting).  

In September 1978 the veteran continued to complain of right 
knee pain.  On examination, Drawer and McMurray's signs were 
negative and the knee was stable.  There was no popping, 
cracking or crepitus under the patellae.  The assessment was 
a strained lateral collateral ligament.  In October 1978 he 
complained of occasional pain and swelling of the right knee.  
He had normal range of motion and the patella was freely 
movable without tenderness or crepitus.  There was tenderness 
to palpation of the hamstring muscle.  The assessment was a 
strain of the hamstring muscle of the right leg.  He was 
given a Physical Profile limiting his duties for 30 days.  In 
January 1979 he again complained of right knee pain but his 
ligaments and patella were stable.  In May 1979 there was no 
effusion but there was some swelling of the medial aspect and 
tenderness over the medial aspect of the knee.  The ligaments 
were stable and there was no patellar crepitus.  The 
assessment was chronic and acute and right knee pain 
secondary to trauma.  He was not to perform physical training 
or running or any duty deep knee bends for 7 days.  

In April 1983 (during a period of service not recognized for 
the purpose of receipt of VA benefits) the veteran injured 
his right knee.  He had a history of right knee problems.  He 
had fallen on his right knee while the knee was bent and the 
next morning had awakened with pain in the lateral aspect of 
the knee.  On examination there was an ecchymotic area 
inferior and lateral to the patella with point tenderness and 
at the infrapatellar tendon.  There was no effusion or 
laxity.  He had full active range of motion with pain in the 
lateral aspect of the right knee on deep knee bends.  
Crepitus was nonpainful, bilaterally.  McMurray's sign was 
negative.  Muscle strength was good.  Deep tendon reflexes 
were intact.  The assessment was a contused right knee.  He 
was to elevate the right leg as much as possible.  He was not 
to perform physical training for one week.  An X-ray revealed 
no significant abnormality.  

In VA Form 21-528 dated in June 1995, Application for 
Compensation or Pension,  the veteran reported having injured 
both knees in April 1983.  He also submitted VA Forms 21-
4142, Authorization for Release of Information, to allow VA 
to obtain post service private clinical records from Grier 
R.Warren, MD regarding treatment received in 1985 and 1986, 
and from Arnold Orthopedic Associates since June 1995.  

In the veteran's NOD he stated that he had not completed VA 
Form 21-526 and that he had originally injured his right knee 
in 1978 or 1979 and reinjured the knee in 1981 or 1982.  

In this case, there is no competent medical evidence to 
establish the first Caluza element of current disability.  
Also, it is not established that there was chronic right knee 
disability during service nor is there evidence of continuity 
of symptomatology.  Thus, there is insufficient evidence to 
establish any of the Caluza elements.  Consequently, the 
claim is not well grounded.  

In this regard, although when the case was remanded in 
February 1998 the RO was instructed to obtain postservice 
private clinical records by using VA Forms 21-4142.  The RO 
then requested the veteran to submit evidence documenting a 
well grounded claim, to include submitting the noted 
postservice private clinical records.  However, the veteran 
did not respond.  In the November 1998 rating action and SSOC 
the RO noted that the duty to assist does not attach until 
after the veteran has submitted a well grounded claim.  

In Stegall v. West, 11 Vet. App. 268, it was held that "a 
remand [by the Court or the Board] confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders . . . a remand [] imposes upon [VA] a 
concomitant duty to ensure compliance with the terms of the 
remand [and] [i]t matters not that the agencies of original 
jurisdiction as well as those agencies of the VA responsible 
for evaluations, examinations, and medical opinions are not 
under the Board as part of a vertical chain of command which 
would subject them to the direct mandates of the Board.".  

Even considering the holding in Stegall, while the RO, by 
compliance with the February 1998 remand might have provided 
assistance to the veteran, it was not required to do so until 
a well grounded claim was submitted.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefit claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  

In this case, the RO fulfilled its obligation under section 
5103(a) in the SOC and SSOC, as well as the March 1998 RO 
letter, in which the appellant was informed that the reasons 
for the denial of his claim was that there was no medical 
evidence of the required relationship.  Furthermore, by this 
decision, the undersigned informs 

the veteran that competent medical evidence of such 
relationship is required to establish a well-grounded claim.  


ORDER

The claim for entitlement to service connection for residuals 
of a right knee injury is denied as not well grounded.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

